Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s submittal made on 2/5/2019. Claims 1-23 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,003,457. Although the claims at issue are not identical, they are not patentably distinct from each other because mapping of both sets of claims concludes that both claim sets are both drawn to the following feature(s): receiving an unencrypted message from the host device; encrypting the unencrypted message with the one or more RCPs to generate an encrypted transmit message; returning the encrypted transmit message to the host device; and destroying RCPs in the RCP library after they have been used in encrypting the unencrypted message.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpun et al. (US Patent Publication No. 2010/0211787 and Bukshpun hereinafter) in view of Kariman et al. (US Patent Publication No. 2015/0244520 and Kariman hereinafter (cited from IDS on 3/4/2020)).

As to claim 1, Bukshpun teaches a cryptographic device, comprising: 
a communication port configured for conveying data between the cryptographic device and a host device ( See figure 2); 
and processing circuitry configured for (See figure 12A where processing circuitry is illustrated): 
receiving an unencrypted message from the host device (i.e., …teaches in paragraph 0019 the following: “obtaining a message to be encrypted”.); 
returning the encrypted transmit message to the host device  ( See figure 2”.).

Bukshpun does not expressly teach: 
non-volatile storage with an RCP library including one or more Random Cypher Pads (RCPs) stored thereon,
encrypting the unencrypted message with the one or more RCPs to generate an encrypted transmit message,
and destroying RCPs in the RCP library after they have been used in encrypting the unencrypted message. 
In this instance the examiner notes the teachings of prior at reference Kariman. 

With regards to applicant’s claim limitation element of, “encrypting the unencrypted message with the one or more RCPs to generate an encrypted transmit message”, Kariman teaches in paragraph 0020 the following: “the media server stores the generated one-time-pad key in a nonvolatile storage device (such as a hard-disk or a removable data storage media) in order for the receiver of the encrypted message (receiver-device) to be able to obtain from the media server this one-time-pad key to decrypt the received message”.
With regards to applicant’s claim limitation element of, “and destroying RCPs in the RCP library after they have been used in encrypting the unencrypted message”, teaches in paragraph 0032 the following: “the used part of a personal one time pad encryption key is destroyed”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of sophisticated ciphers. Utilizing sophisticated ciphers as taught by Kariman above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced communication security. 

As to claim 2, the system of Bukshpun teaches a cryptographic process however does not expressly teach a cryptographic device of claim 1, wherein the cryptographic device further comprises a plug-in feature configured for physically coupling with the host device, wherein the communication port is configured as a plug-in port configured for conveying data.
In this instance the examiner notes the teachings of prior at reference Kariman. 
Kariman teaches in paragraph 0030 the following: “a storage coupled with a receiver-device”.  Further teaches in paragraph 0019 the following: “Such keys may be distributed, for example, using a physically delivered removable data storage media”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of removable media storage. Utilizing removable media storage as taught by Kariman above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced data security. 

As to claim 3, the system of Bukshpun  teaches a cryptographic process however does not expressly teach a cryptographic device of claim 1, wherein the processing circuitry is further configured for: receiving an encrypted receive message from the host device; 
decrypting the encrypted receive message with the one or more RCPs to generate a decrypted receive message; 
returning the decrypted receive message to the host device; 
and destroying RCPs in the RCP library after they have been used in decrypting an encrypted message.
In this instance the examiner notes the teachings of prior at reference Kariman. 

With regards to applicant’s claim limitation element of, “decrypting the encrypted receive message with the one or more RCPs to generate a decrypted receive message”, teaches in paragraph 0030 the following: “the message is decrypted by applying XOR operation to each bit of the message, where the second operand is a corresponding bit (starting with the first bit) of a part of a personal one time pad encryption key of a receiver-device”.
With regards to applicant’s claim limitation element of, “returning the decrypted receive message to the host device”, teaches in paragraph 0036 the following: “exchanging messages with a receiver device via a media server”.
With regards to applicant’s claim limitation element of, “and destroying RCPs in the RCP library after they have been used in decrypting an encrypted message”, teaches in paragraph 0032 the following: “the used part of a personal one time pad encryption key is destroyed”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of sophisticated ciphers. Utilizing sophisticated ciphers as taught by Kariman above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced communication security. 

As to claim 4, Bukshpun teaches a cryptographic device of claim 1, wherein the processing circuitry is further configured for: storing at least one stored authentication parameter stored on the non-volatile storage (i.e., …teaches in paragraph 0083 the following: “sender could know the biometric 

As to claim 5, the system of Bukshpun teaches a cryptographic process however does not expressly teach a cryptographic device of claim 1, wherein the processing circuitry is further configured for: receiving additional RCPs through the communication port; 
and storing the additional RCPs in the RCP library.
In this instance the examiner notes the teachings of prior at reference Kariman. 
With regards to applicant’s claim limitation element of, “receiving additional RCPs through the communication port and storing the additional RCPs in the RCP library”, Kariman teaches in paragraph 0030 the following: “obtains a part of a personal one time pad encryption key from a storage coupled with a receiver-device”.  Further teaches in paragraph 0019 the following: “Such keys may be distributed, for example, using a physically delivered removable data storage media”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of removable media storage. Utilizing removable media storage as taught by Kariman above allows a system to provide comprehensive data storage and therefore provides the motivation in 

As to claim 6, Bukshpun teaches a cryptographic device of claim 1, wherein the RCPs in the RCP library comprise random numbers generated from a true random number generator (i.e., …teaches in paragraph 0053 the following: “with random bits 175 generated by a random or pseudorandom bit generator 173 to generate the ciphertext output 180”.).

As to claim 7, Bukshpun teaches a cryptographic device of claim 1, wherein the RCPs in the RCP library comprise random numbers generated from a quantum random number generator (i.e., …teaches in paragraph 0051 the following: “in the predetermined temperature example 8 bits of data may reasonably be obtained from the temperature of a single location and a predetermined update time. However, this amount of shared information may be extended by using the initial shared information in a further shared method of the data extension. For example, the eight bits of data may be used as a seed for an eighth order pseudorandom number generator. This eighth order pseudorandom number generator may be configured to provide all 2 8 possible eight bit numbers in an order in a pseudorandom order that is determined by the initial seed. Accordingly, the initial temperature seed may be used to generate a 256 bit (32 byte) number that may be used in encoding and decoding methods as described herein. In this temperature example, the 256 bit number may be used as an initial number for a key table, thereby avoiding transmitting the initial key index to the receiving device.”.).

As to claims 8 and 16, Bukshpun teaches a system, comprising: 

transmit the unencrypted message through a communication port (i.e., …teaches in paragraph 0040 the following: “The data portion contains the actual data to be transmitted, and the data can be broken up into multiple blocks to fit into a plurality of packets”.); 
receive an encrypted transmit message through the communication port (i.e. …teaches in paragraph 0044 the following: “encrypting one message, or a plurality of messages. For example, in a packet based communication method, as described below, single keys may be used for each packet, and the key sequence may be used to determine the subsequent keys for subsequent packets. In various embodiments, the coder 44 may use various encryption ciphers to encode the message text string 40.”.); 
and transmit the encrypted transmit message from the host device (i.e. …teaches in paragraph 0078 the following: “transmits this protected packet.”.).

Bukshpun does not expressly teach:
a host device configured with an RCP-enabled application, the RCP-enabled application configured to;  
and a cryptographic device configured to: operably couple with the host device at the communication port; 
receive the unencrypted message from the host device
encrypt the unencrypted message with one or more RCPs from an RCP library on a non-volatile storage to create the encrypted transmit message; 
send the encrypted transmit message to the host device; 

In this instance the examiner notes the teachings of prior at reference Kariman. 
With regards to applicant’s claim limitation element of, “a host device configured with an RCP-enabled application, the RCP-enabled application configured to”, teaches in paragraph 0020 the following: “A program of instructions coupled with a sender-device determines a message size prior to sending a message. Such program then obtains from a data storage coupled with a sender-device, a personal one time pad encryption key that is the same size as a message to be transmitted.”.
With regards to applicant’s claim limitation element of, “and a cryptographic device configured to: operably couple with the host device at the communication port;”, teaches in paragraph 0019 the following: “Such keys may be distributed, for example, using a physically delivered removable data storage media.
With regards to applicant’s claim limitation element of, “receive the unencrypted message from the host device”, teaches in paragraph 0027 the following: “in order to encrypt a message before sending it to a receiver-device….”.
With regards to applicant’s claim limitation element of, “encrypt the unencrypted message with one or more RCPs from an RCP library on a non-volatile storage to create the encrypted transmit message”, teaches in paragraph 0027 the following: “in order to encrypt a message before sending it to a receiver-device, a media server retrieves from a storage of personal one time pad encryption keys, a part of a receiver-device personal one time pad encryption key that equals in size to the size of a transmitted message.”.
With regards to applicant’s claim limitation element of, “send the encrypted transmit message to the host device”, teaches in paragraph 0025 the following: “after decrypting a message, a media server verifies the message integrity and identifies a message receiver using an identifier of such receiver received with a message data.”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of sophisticated ciphers. Utilizing sophisticated ciphers as taught by Kariman above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced communication security. 

As to claims 9 and 17, the system of Bukshpun teaches a cryptographic process however does not expressly teach a system of claim 8, wherein the cryptographic device comprises a plug-in cryptographic device configured for physically coupling with the host device and the communication port is configured as a plug-in port configured for conveying data between the cryptographic device and the host device.
In this instance the examiner notes the teachings of prior at reference Kariman. 
Kariman teaches in paragraph 0030 the following: “a storage coupled with a receiver-device”.  Further teaches in paragraph 0019 the following: “Such keys may be distributed, for example, using a physically delivered removable data storage media”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of removable media storage. Utilizing removable media storage as taught by Kariman above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced data security. 

As to claim 10, Bukshpun teaches a system of claim 8, wherein: the host device is further configured to: 
send an encrypted receive message through the communication port (i.e. …teaches in paragraph 0078 the following: “transmits this protected packet.”.).
 and the cryptographic device is further configured to: receive the encrypted receive message through the communication port (i.e. …teaches in paragraph 0078 the following: “transmits this protected packet.”.). 

Bukshpun does not expressly teach:
receive a decrypted receive message from the cryptographic device; 
and present the decrypted receive message on a display of the host device; 
decrypt the encrypted receive message with the one or more RCPs to generate the decrypted receive message; 
and send the decrypted receive message to the host device.
In this instance the examiner notes the teachings of prior at reference Kariman. 
With regards to applicant’s claim limitation element of, “receive a decrypted receive message from the cryptographic device”, teaches in paragraph 0031 the following: “a message receiver-device may verify a check-sum of a received message by applying a hash function to a decrypted message and comparing the result of this function with a check-sum received with a message transmitted by a media server.”.
With regards to applicant’s claim limitation element of, “and present the decrypted receive message on a display of the host device”, teaches in paragraph 0031 the following: “a message receiver-device may verify a check-sum of a received message by applying a hash function to a decrypted 
With regards to applicant’s claim limitation element of, “decrypt the encrypted receive message with the one or more RCPs to generate the decrypted receive message; ”, teaches in paragraph 0023 the following: “it may use a part of a personal one-time pad encryption key of such sender-device to decrypt a message”.
With regards to applicant’s claim limitation element of, “send the encrypted transmit message to the host device”, teaches in paragraph 0025 the following: “after decrypting a message, a media server verifies the message integrity and identifies a message receiver using an identifier of such receiver received with a message data.”. 
With regards to applicant’s claim limitation element of, “and send the decrypted receive message to the host device”, teaches in paragraph 0031 the following: “a message receiver-device may verify a check-sum of a received message by applying a hash function to a decrypted message and comparing the result of this function with a check-sum received with a message transmitted by a media server.”. The examiner notes that once the verification is complete the message will be displayed to message receiver.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of sophisticated ciphers. Utilizing sophisticated ciphers as taught by Kariman above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced communication security. 

As to claims 11 and 19, Bukshpun teaches a system of claim 8, wherein: the host device is further configured to: 
enable the user to enter at least one user-entered authentication parameter on the user interface (i.e., …teaches in paragraph 0083 the following: “…inputs his fingerprint into a fingerprint scanner)”; 
and send the at least one user-entered authentication parameter to the cryptographic device (i.e., …teaches in paragraph 0083 the following: “sender could know the biometric pattern that would result when a recipient inputs his fingerprint into a fingerprint scanner),”.; and the cryptographic device is further configured to: store at least one stored authentication parameter on the non-volatile storage (i.e., …teaches in paragraph 0083 the following: “sender could know the biometric pattern that would result when a recipient inputs his fingerprint into a fingerprint scanner)”; 
receive the at least one user-entered authentication parameter from the host device (i.e., …teaches in paragraph 0083 the following: “..a recipient inputs his fingerprint into a fingerprint scanner)”; 
compare the at least one user-entered authentication parameter to the at least one stored authentication parameter (i.e., …teaches in paragraph 0083 the following: “sender could know the biometric pattern that would result when a recipient inputs his fingerprint into a fingerprint scanner)”; and send a result of the comparison to the host device (i.e., …teaches in paragraph 0083 the following: “sender could know the biometric pattern that would result when a recipient inputs his fingerprint into a fingerprint scanner)”.

As to claims 12 and 20, system of claim 8, wherein the host device is further configured to destroy the unencrypted message on the host device by overwriting the unencrypted message with the 
In this instance the examiner notes the teachings of prior at reference Kariman. 
Kariman teaches in paragraph 0028 the following: “a media server encrypts a message using a Vernam cipher, e.g. XOR operation is applied to each bit of a message, where the second operand is a corresponding bit (starting with the first bit) of a part of a personal one time pad encryption key of a receiver-device.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of sophisticated ciphers. Utilizing sophisticated ciphers as taught by Kariman above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced communication security. 

As to claims 13 and 21, the system of Bukshpun teaches a cryptographic process however does not expressly teach a system of claim 8, wherein the cryptographic device is further configured to: receive additional RCPs through the communication port; and storing the additional RCPs in the RCP library.
In this instance the examiner notes the teachings of prior at reference Kariman. 
Kariman teaches in paragraph 0030 the following: “a storage coupled with a receiver-device”.  Further teaches in paragraph 0019 the following: “Such keys may be distributed, for example, using a physically delivered removable data storage media”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including 

As to claim 14, the system of Bukshpun teaches a cryptographic process however does not expressly teach a system of claim 13, wherein the host device is further configured to: receive the additional RCPs through a communication channel of the host device; and send the additional RCPs to the cryptographic device through the communication port.
In this instance the examiner notes the teachings of prior at reference Kariman. 
Kariman teaches in paragraph 0037 the following: “where a detachable device can be utilized to store a personal one-time-pad key. In this case, as long as the device user does not connect a detachable device that stores a personal one time pad key, the message cannot be decrypted. Also, this method is applicable when a user employs multiple electronic devices. A user can send and receive messages from different devices by connecting a detachable device containing personal one-time-pad key to various sender/receiver devices.”. Further teaches in paragraph 0019 the following: “the generated one time pad encryption key may be stored in a database of a media server, as well as delivered to a sender-device and a receiver-device”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of removable media storage. Utilizing removable media storage as taught by Kariman above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced data security. 

As to claims 15 and 23, the system of Bukshpun teaches a cryptographic process however does not expressly teach a system of claim 14, wherein the host device is further configured to destroy the additional RCPs on the host device after being sent to the cryptographic device by overwriting the additional RCPs multiple times with data patterns different from the additional RCPs.
In this instance the examiner notes the teachings of prior at reference Kariman. 
Kariman teaches in paragraph 0032 the following: “the used part of a personal one time pad encryption key is destroyed on a receiver-device; therefore fulfilling both the third requirement (the encryption key is used only once) and the fourth requirement (the encryption key is destroyed immediately after use) of the Vernam cipher”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of sophisticated ciphers. Utilizing sophisticated ciphers as taught by Kariman above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced communication security. 

As to claim 18, Bukshpun teaches a method of claim 16, further comprising: 
receiving an encrypted receive message through the communication channel on the host device (i.e. …teaches in paragraph 0044 the following: “encrypting one message, or a plurality of messages. For example, in a packet based communication method, as described below, single keys may be used for each packet, and the key sequence may be used to determine the subsequent keys for subsequent packets. In various embodiments, the coder 44 may use various encryption ciphers to encode the message text string 40.”.); 

 
Bukshpun does not expressly teach:
decrypting the encrypted receive message on the cryptographic device with the one or more RCPs from the RCP library to create an decrypted receive message; 
sending the decrypted receive message from the cryptographic device to the host device; and presenting the decrypted receive message on a display of the host device.
In this instance the examiner notes the teachings of prior at reference Kariman. 
With regards to applicant’s claim limitation element of, “decrypting the encrypted receive message on the cryptographic device with the one or more RCPs from the RCP library to create an decrypted receive message”, teaches in paragraph 0023 the following: “a personal one-time pad encryption key of such sender-device to decrypt a message”. 
With regards to applicant’s claim limitation element of, “sending the decrypted receive message from the cryptographic device to the host device; and presenting the decrypted receive message on a display of the host device”, teaches in paragraph 0023 the following: “a personal one-time pad encryption key of such sender-device to decrypt a message”. The examiner notes that once the verification is complete the message will be displayed to message receiver, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including 

As to claim 22, the system of Bukshpun teaches a cryptographic process however does not expressly teach a method of claim 16, further comprising: receiving additional RCPs through the communication channel of the host device; sending the additional RCPs from the host device to the cryptographic device through the communication port; and storing the additional RCPs in the RCP library.
In this instance the examiner notes the teachings of prior at reference Kariman. 
With regards to applicant’s claim limitation element of, “receiving additional RCPs through the communication channel of the host device”, Kariman teaches in paragraph 0019 the following: “the generated one time pad encryption key may be stored in a database of a media server, as well as delivered to a sender-device and a receiver-device.”.
With regards to applicant’s claim limitation element of, “sending the additional RCPs from the host device to the cryptographic device through the communication port”, Kariman teaches in paragraph 0019 the following: “the generated one time pad encryption key may be stored in a database of a media server, as well as delivered to a sender-device and a receiver-device.”.
With regards to applicant’s claim limitation element of, “and storing the additional RCPs in the RCP library”, Kariman teaches in paragraph 0037 the following: “where a detachable device can be utilized to store a personal one-time-pad key. In this case, as long as the device user does not connect a detachable device that stores a personal one time pad key, the message cannot be decrypted. Also, this method is applicable when a user employs multiple electronic devices. A user can send and receive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bukshpun with the teachings of Kariman by including the feature(s) of removable media storage. Utilizing removable media storage as taught by Kariman above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bukshpun's system will obtain the capability to provide enhanced data security. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/Examiner, Art Unit 2497